        Case 3:20-cv-05222-JD Document 10 Filed 08/04/20 Page 1 of 4




 1 JONATHAN H. BLAVIN (State Bar No. 230269)
   jonathan.blavin@mto.com
 2 ROSEMARIE T. RING (State Bar No. 220769)
   rose.ring@mto.com
 3 MARIANNA MAO (State Bar No. 318070)
   Marianna.Mao@mto.com
 4 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 5 San Francisco, California 94105-2907
   Telephone:     (415) 512-4000
 6 Facsimile:     (415) 512-4077

 7 JONATHAN KRAVIS (pro hac vice application pending)
   Jonathan.kravis@mto.com
 8 ZOE BEDELL (pro hac vice application pending)
   zoe.bedell@mto.com
 9
   MUNGER, TOLLES & OLSON LLP
                        th
10 1155 F Street, NW, 7 Floor
   Washington, DC 20004-1361
11 Telephone:     (202) 220-1100
   Facsimile:     (202) 220-2300
12
   Attorneys for Defendant
13 FACEBOOK, INC.

14
                               UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                  SAN FRANCISCO DIVISION
17

18
   MAFFICK LLC, a Delaware limited liability    Case No. 3:20-cv-05222-JD
19 company,
                                                DECLARATION OF JONATHAN H.
20               Plaintiff,                     BLAVIN IN SUPPORT OF FACEBOOK,
                                                INC.’S OPPOSITION TO PLAINTIFF’S
21        vs.                                   EX PARTE APPLICATION FOR A
                                                TEMPORARY RESTRAINING ORDER
22 FACEBOOK, INC., a Delaware corporation,      AND ORDER TO SHOW CAUSE RE
   and Does 1-10, inclusive.                    PRELIMINARY INJUNCTION
23
                 Defendants.
24

25

26

27

28
                                                                   Case No. 3:20-cv-05222-JD
        DECLARATION OF JONATHAN H. BLAVIN IN SUPPORT OF DEFENDANT’S OPP. TO EX PARTE
            MOTION FOR TRO AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 3:20-cv-05222-JD Document 10 Filed 08/04/20 Page 2 of 4




 1                           DECLARATION OF JONATHAN H. BLAVIN
 2          I, Jonathan H. Blavin, declare as follows:

 3          1.     I am an attorney in the law firm of Munger, Tolles & Olson LLP, counsel of record

 4 for Defendant Facebook, Inc. (“Facebook”) in the above-captioned matter. I have personal

 5 knowledge of the facts stated in this declaration and could competently testify to them if called

 6 upon to do so. I make this declaration in support of Facebook’s Opposition to Plaintiff Maffick

 7 LLC’s Ex Parte Application for a Temporary Restraining Order and Order to Show Cause re

 8 Preliminary Injunction.

 9          2.     Attached hereto as Exhibit A is a true and correct copy of the article titled Russia
10 is backing a viral video company aimed at American millennials, dated February 15, 2019, as

11 downloaded by my law firm from https://www.cnn.com/2019/02/15/tech/russia-facebook-viral-

12 videos/index.html.

13          3.     Attached hereto as Exhibit B is a true and correct copy of a July 30, 2020 tweet
14 from the Twitter account @inthenow, as downloaded by my law firm from

15 https://twitter.com/inthenow/status/1288806591052079108 on August 2, 2020.

16          4.     Attached hereto as Exhibit C is a true and correct copy of a report titled Russian
17 Active Measures Campaigns and Interference in the 2016 U.S. Election – Volume 2: Russia’s Use

18 of Social Media with Additional Views, from the U.S. Senate Select Committee on Intelligence, as

19 downloaded by my law firm from

20 https://www.intelligence.senate.gov/sites/default/files/documents/Report_Volume2.pdf.

21          5.     Attached hereto as Exhibit D is a true and correct copy of the article titled Russia’s
22 Network of Millennial Media, dated February 15, 2019, as downloaded by my law firm from

23 https://securingdemocracy.gmfus.org/russias-network-of-millennial-media/.

24          6.     Attached hereto as Exhibit E is a true and correct copy of the article titled Russia’s
25 RT attacks Facebook for suspending 4 viral news channels that broadcast Kremlin talking points

26 to millennials, dated February 18, 2019, as downloaded by my law firm from

27 https://www.businessinsider.com/rt-attacks-facebook-for-suspending-in-the-now-soapbox-other-

28 pages-2019-2.
                                             -2-                    Case No. 3:20-cv-05222-JD
         DECLARATION OF JONATHAN H. BLAVIN IN SUPPORT OF DEFENDANT’S OPP. TO EX PARTE
             MOTION FOR TRO AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 3:20-cv-05222-JD Document 10 Filed 08/04/20 Page 3 of 4




 1          7.     Attached hereto as Exhibit F is a true and correct copy of the article titled Russia’s
 2 RT Slams Facebook For Suspending Anti-US, Pro-Kremlin Viral Video Channels, dated February

 3 18, 2019, as downloaded by my law firm from https://www.ibtimes.com/russias-rt-slams-

 4 facebook-suspending-anti-us-pro-kremlin-viral-video-channels-2765394.

 5          8.     Attached hereto as Exhibit G is a true and correct copy of the archived webpage
 6 maffick.media, dated February 18, 2019, as downloaded by my law firm from

 7 https://web.archive.org on August 2, 2020.

 8          9.     Attached hereto as Exhibit H is a true and correct copy of the article Facebook
 9 restores previously suspended Russia-linked pages, dated February 25, 2019, as downloaded by

10 my law firm from https://thehill.com/policy/technology/431497-facebook-restores-previously-

11 suspended-russia-linked-pages.

12          10.    Attached hereto as Exhibit I is a true and correct copy of Anissa Naouai’s
13 LinkedIn profile, dated February 11, 2011, as downloaded by my law firm from

14 http://web.archive.org/web/20110211122903/https://www.linkedin.com/pub/anissa-

15 naouai/8/825/a3.

16          11.    Attached hereto as Exhibit J are true and correct copies of the About sections from
17 the Facebook Pages titled In the NOW, Waste-Ed, and Soapbox, as downloaded by my law firm

18 from https://www.facebook.com/pg/inthenow/about/,

19 https://www.facebook.com/pg/GoWasteEd/about/, and

20 https://www.facebook.com/pg/SoapboxStand/about/ respectively on August 2, 2020.

21          12.    Attached hereto as Exhibit K is a true and correct copy of the domain name
22 registration data lookup result from the website https://lookup.icann.org/lookup for the domain

23 name maffick.media, as downloaded by my law firm on August 2, 2020.

24          13.    Attached hereto as Exhibit L is a true and correct copy of the About section of the
25 website euvsdisinfo.eu, as downloaded by my law firm from https://euvsdisinfo.eu/about/ on

26 August 2, 2020.

27 //

28 //
                                             -3-                    Case No. 3:20-cv-05222-JD
         DECLARATION OF JONATHAN H. BLAVIN IN SUPPORT OF DEFENDANT’S OPP. TO EX PARTE
             MOTION FOR TRO AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
         Case 3:20-cv-05222-JD Document 10 Filed 08/04/20 Page 4 of 4




 1          14.    Attached hereto as Exhibit M is a true and correct copy of the article titled RT
 2 GOES UNDERCOVER AS IN THE NOW, dated May 22, 2017, as downloaded by my law firm

 3 from https://euvsdisinfo.eu/rt-goes-undercover-as-in-the-now/.

 4          15.    Attached hereto as Exhibit N is a true and correct copy of the Facebook story titled
 5 Helping to Protect the 2020 US Elections, dated October 21, 2019 (update posted on January 27,

 6 2020), as downloaded by my law firm from https://about.fb.com/news/2019/10/update-on-

 7 election-integrity-efforts/.

 8          16.    Attached hereto as Exhibit O is a true and correct copy of the Page Transparency
 9 section from the Facebook Page titled In the NOW, as downloaded by my law firm from

10 https://www.facebook.com/inthenow/ on August 3, 2020.

11          17.    Attached hereto as Exhibit P are true and correct copies of screenshots of some
12 user comments posted to the Facebook Pages of In the NOW and Soapbox, as downloaded by my

13 law firm on August 2 and 3, 2020 from:

14          https://www.facebook.com/276157035868006/videos/269109104473986;

15          https://www.facebook.com/276157035868006/videos/269109104473986;

16          https://www.facebook.com/276157035868006/videos/729793204496800; and

17          https://www.facebook.com/276157035868006/videos/1096816094036467.

18

19          I declare under penalty of perjury under the laws of the United States and the State of

20 California that the foregoing is true and correct, and that this declaration was executed on August

21 4, 2020 in Marin County, California.

22

23

24
                                                     /s/ Jonathan H. Blavin
25                                                   JONATHAN H. BLAVIN

26

27

28
                                             -4-                    Case No. 3:20-cv-05222-JD
         DECLARATION OF JONATHAN H. BLAVIN IN SUPPORT OF DEFENDANT’S OPP. TO EX PARTE
             MOTION FOR TRO AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
